DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 8, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “module” in claims 1-11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a machine translation of CN 108615037 (hereinafter CN ‘037).
Regarding independent claim 1, CN ‘037 discloses An auxiliary display system for a photographing device (abstract, “The invention claims a kind of real-time based on deep learning with controllable capsule endoscope operation assisting system and operation method”…”the capsule endoscope image uploaded to the server via the network, and receiving and displaying service fed back analyzing result;”),
the photographing device takes images in vivo and generates image information (abstract, “for obtaining the capsule endoscope image collected by the current capsule endoscope,”),
wherein the auxiliary display system comprises a server and a client in communication with the server (abstract, “the system comprises a client and a server;” page 3, “the client end is provided with at least one connected with the capsule endoscope, for obtaining the capsule endoscope image collected by the current capsule endoscope, the capsule endoscope image uploaded to the server via the network, and receiving and displaying fed back service of analysis results.”),
wherein the server comprises an algorithm analysis module (page 3, “The client end sent by the capsule-endoscope image, the capsule endoscope image processing, instant judging part corresponding to the capsule endoscope image and part characteristic, the analysis result to the client end;” instant judging part, is read as the algorithm analysis module),
wherein the algorithm analysis module sequentially identifies and analyzes the image information in real time, and generates suspected lesion information (page 3, “the capsule endoscope image received as input parameters, invoking the convolutional neural network model to the capsule endoscope image is qualified, analyzing part determining and part feature recognition, and the obtained analysis result to the client end;” page 4, “The invention claims a kind of operation method of real-time assistance system based on deep learning with controllable capsule endoscope operation;” page 4, “Further, in step S2 of the invention identifying the part characteristics include NBI cancer, normal NBI, NBI non cancer lesion, normal white light and white light, the white light non cancer lesion.”);
the client comprises a display control module, wherein the display control module receives the suspected lesion information transmitted from the algorithm analysis module (page 4, “S3, the client receives and displays the analysis result;”), 
obtains image information corresponding to the suspected lesion information (page 4, “Further, in step S2 of the invention identifying the part characteristics include NBI cancer, normal NBI, NBI non cancer lesion, normal white light and white light, the white light non cancer lesion.”… “client receives and displays an analysis result comprises calling picture and parts representing characteristic of each part of the mark is superimposed display;” based on the lesion, the characteristics are shown (i.e. NBI cancer, normal NBI… etc)), 
and simultaneously displays the corresponding image information and the suspected lesion information in real time (page 3, “Further, the system of the invention further comprises an image presentation module, for according to the obtained analysis result, transferring picture and part characteristic of each part of the mark is superimposed display.;” page 4, “Further, in step S3 of the invention client real-time recording collecting number of colonoscopy image of the part number and the part character number returned by the server, and displays it”).
Regarding dependent claim 2, the rejection of claim 1 is incorporated herein. Additionally, CN ‘037 further discloses wherein the client further communicates with the photographing device (abstract, “for obtaining the capsule endoscope image collected by the current capsule endoscope,”) to obtain image information in real time and sends the image information to the algorithm analysis module of the server (page 3, “the client end is provided with at least one connected with the capsule endoscope, for obtaining the capsule endoscope image collected by the current capsule endoscope, the capsule endoscope image uploaded to the server via the network, and receiving and displaying fed back service of analysis results.;” page 4, “Further, in step S3 of the invention client real-time recording collecting number of colonoscopy image of the part number and the part character number returned by the server, and displays it”.)
Regarding dependent claim 3, the rejection of claim 1 is incorporated herein. Additionally, CN ‘037 further discloses wherein the server further comprises a server networking detection module, and the client further comprises a client networking detection module, wherein the client networking detection module communicates with the server networking detection module (page 5, “at least one client for monitoring and uploading the current capsule endoscopy device collects the capsule endoscope image through the network, receiving and displaying the analysis result of the feedback. Each client terminal each comprise a communication module and image presentation module, wherein the communication module is used for sending the request to the server and obtaining the analyzing result from the service is specifically realized by http communication mode”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over CN ‘037 as applied to claim 1 above, and further in view of U.S. Patent No. 9,877,635 to Nishiyama et al. (hereinafter Nishiyama) and further in view of WO 2019/138772 (hereinafter WO ’772). 
Regarding dependent claim 4, the rejection of claim 1 is incorporated herein. Additionally, CN ‘037 further discloses wherein the display control module comprises a quality control module for receiving single image information in real time (abstract, “real-time based…. Capsule endoscope operation assisting system an doperation method;” page 2, “the controllable capsule still need to real-time taking picture in the capsule endoscopy examination process”), 
and sending the image information to the algorithm analysis module for analysis (page 3, “the client end is provided with at least one connected with the capsule endoscope, for obtaining the capsule endoscope image collected by the current capsule endoscope, the capsule endoscope image uploaded to the server via the network, and receiving and displaying fed back service of analysis results.”);
and wherein the suspected lesion information comprises digestive tract regions (page 6, “Here, the need is emphasized, in this embodiment the mentioned mouth pharynx, esophagus, fundus, cardia (distant view), cardia (shot), gastric wall, gastric, gastric front wall, , antrum and pylorus, duodenal bulb. member, jejunum, ileum, blind part, ascending colon, , transverse colon, splenic flexure, descending colon, sigmoid colon, rectum, anal canal,”), suspected lesion types (page 4, “identifying the part characteristics include NBI cancer, normal NBI, NBI non cancer lesion, normal white light and white light, the white light non cancer lesion.”), the number of digestive tract images (page 8, “client end real-time records the number of capsule endoscope image collected by the part number and the part character number returned by the server, and displays it.”), and suspected lesion contour position coordinates of the current image (page 7, “when the capsule endoscope image after judging to be qualified image, identifying the specific position in the capsule endoscope image and outputting it. the part comprises the oropharynx, esophagus, and stomach fundus, cardia (distant view), cardia (shot), gastric wall, gastric, gastric front wall, , antrum and pylorus, duodenal bulb, push-up, jejunum, ileum, blind part, ascending colon, , transverse colon, splenic flexure, descending colon, sigmoid colon, rectum, anal canal;”… “identifying the capsule endoscope image after a specific part, further identifying the part characteristic and output;” identifying the part, and its lesion classification is read as determining the contour associated with the lesion).
CN ‘037 fails to explicitly disclose as further recited, however Nishiyama discloses an external operating time (column 14, lime 35, “a time series index 300 illustrated in FIG. 10 is a two-dimensional array table in which an imaging distance that represents a distance from a predetermined reference position to the capsule position of each image is arrayed according to an imaging time period that represents an elapsed time from an imaging start time to an imaging time of the image.”),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Nishiyama in order to display and analyze images acquired by capsule endoscopy (column 1, line 20).
Both CN ‘037 and Nishiyama in the combination as a whole fail to explicitly disclose suspected lesion heat maps, however WO ‘772 discloses suspected lesion heat maps (page 12, “As another notification example of the attention area, an example in which a heat map is superimposed and displayed on the endoscopic image 38 can be given.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of WO ‘772 in order to generate a score of a region of interest (abstract). 
Regarding dependent claim 5, the rejection of claim 4 is incorporated herein. Additionally, CN ‘037 and Nishiyama in the combination further discloses wherein the quality control module analyzes the image information, the suspected lesion heat maps, the digestive tract regions, the suspected lesion types, and the suspected lesion contour position coordinates, and generates suspected lesion image information (see claim 4). 
Additionally, CN ‘037 in the combination further discloses wherein the quality control module further comprises a real-time quality display area for displaying the suspected lesion image information (abstract, “The invention claims a kind of real-time based on deep learning with controllable capsule endoscope operation assisting system and operation method, the system comprises a client and a server”… “and receiving and displaying service fed back analyzing result;” page 2, “The invention claims one method based on deep learning with controllable capsule endoscope operation auxiliary system in real-time”… “displaying fed back service of analysis results”).
Regarding dependent claim 6, the rejection of claim 4 is incorporated herein. Additionally, Nishiyama in the combination further discloses wherein the quality control module analyzes the number of digestive tract images (Figure 7; column 10, line 6, “a main display area m13 in which a series of images are sequentially displayed in a pseudo moving image format”), and generates complete information of digestive tract regions examination (Figure 7; column 10, line 6, “a main display area m13 in which a series of images are sequentially displayed in a pseudo moving image format;” generating images in pseudo moving image format, is read as forming complete information about the regions examined (i.e. the complete area examined is shown in moving format)); and wherein the quality control module further comprises an examination completeness display area for displaying the complete information of digestive tract regions examination (Figure 7; column 10, line 6, “a main display area m13 in which a series of images are sequentially displayed in a pseudo moving image format;” the images lined sequentially and in a pseudo moving format, are read as a completeness display area; further m17 is a color bar showing the average color of the image (arranged sequentially of the time period being the entire color bar), thus based on where the selection is made, that is a point within a complete data set (i.e. the entire viewing time)).
Regarding dependent claim 7, the rejection of claim 4 is incorporated herein. Additionally, Nishiyama in the combination further discloses wherein the quality control module analyzes the external operating time and the number of digestive tract images, and generates a total examination time (Figure 14, element 711, “passing time period calculation unit”), examined regions and unexamined regions (Figure 8; examined regions are shown as m31s, and the regions that are not examined with the endoscopy inherently don’t have photos to be shown); and wherein the quality control module further comprises a quality control statistics display area for displaying the total examination time (column 19, line 32, “A specific example of the message is "The time period for passing through the small intestine is longer than usual. The function of the small intestine may be weakened."”), the examined regions and the unexamined regions (Figure 8; examined regions are shown as m31s, and the regions that are not examined with the endoscopy inherently don’t have photos to be shown).
Regarding dependent claim 8, the rejection of claim 1 is incorporated herein. Additionally, CN ‘037 in the combination further discloses wherein the display control module comprises an auxiliary image review module for receiving a plurality of images at a time (page 4, “S1, when the capsule endoscope device collecting the image, client end trigger and obtaining the collected capsule endoscopy images, and uploading to the server;”), and sending the plurality of images to the algorithm analysis module (page 4, “S2, the server receives the capsule endoscope image as parameters, calling a convolution neural network model to identify:”),
a suspected lesion type (page 4, “identifying the part characteristics include NBI cancer, normal NBI, NBI non cancer lesion, normal white light and white light, the white light non cancer lesion.”), a lesion frame (page 4, “cancer, normal NBI, NBI non cancer lesion, normal white light and white light, thewhite light non cancer lesion. Further, in step S3 of the invention client receives and displays an analysis result comprises calling picture and parts representing characteristic of each part of the mark is superimposed display.”)
CN ‘037 fails to explicitly disclose as further recited, however, Nishiyama further discloses the plurality of images being arranged according to timestamp (Figure 7; column 10, line 6, “a main display area m13 in which a series of images are sequentially displayed in a pseudo moving image format;” in order to sequentially display the images, they must be arranged according to a timestamp); 
and wherein the suspected lesion information includes a digestive tract segmentation index number (column 2, line 62, “FIG. 4 is a schematic diagram illustrating an example of a position series index created by an index creation unit illustrated in FIG. 1;”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Nishiyama in order to display and analyze images acquired by capsule endoscopy (column 1, line 20).
CN ‘037 and Nishiyama fail to explicitly disclose a suspected lesion index number. However, Nishiyama does disclose using indexing in order to display the images in sequential order, and thus would be obvious to one of ordinary skill at the time of the claimed invention to also index the lesion datasets (see column 6, lines 37-69 define the process used to create a series index against time). Additionally, Figure 7, allows a user the ability to set an image as a feature point (m15). Thus, had a user seen an image, and marked it as a feature point (i.e. a lesion) then the image would be indexed according to the time index used prior. 
Regarding dependent claim 9, the rejection of claim 8 is incorporated herein. Additionally, Nishiyama in the combination further discloses wherein the auxiliary image review module analyzes the digestive tract segmentation index number (see claim 8), and generates a progress bar according to the digestive tract segmentation index number (Figure 7, m17; the bar of m17, is a lineup of all images, using their average color, but arranged according to a timestamp (i.e. sequentially)); 
and wherein the auxiliary image review module further comprises a digestive tract segmentation display area for displaying the progress bar and corresponding image information (Figure 7, element M21 (read as the progress bar) and element m22 read as corresponding image information).
Regarding dependent claim 10, the rejection of claim 9 is incorporated herein. Additionally, Nishiyama in the combination further discloses wherein the auxiliary image review module analyzes the suspected lesion index number, and generates a suspected lesion index (see claim 8); and wherein the auxiliary image review module further comprises a suspected lesion index display area for displaying the suspected lesion index on the progress bar (Figure 7, m21 shows the progress of where along the images in time one is; per the analysis in claim 8, if the bar were to show the lesion index, the bar would further display the progress along the lesion index).
Regarding dependent claim 11, the rejection of claim 9 is incorporated herein. Additionally, CN ‘037 and Nishiyama in the combination further disclose wherein the auxiliary image review module analyzes the image information (see claim 5), the suspected lesion index number (see claim 8), the suspected lesion type (see claim 5), and the suspected lesion contour position coordinates (see claim 5) and generates suspected lesion image information (CN ‘037: page 5, “transferring picture and part characteristic of each part of the mark is superimposed display”… “lesions of the checked part”); 
and wherein the auxiliary image review module further comprises a suspected lesion label display area for displaying the suspected lesion image information (CN ‘037: page 5, “transferring picture and part characteristic of each part of the mark is superimposed display”… “lesions of the checked part;” page 7, “S3, the client receives and displays the analysis result. S3 is specifically as follows: according to the obtained analysis result, transferring picture and part characteristic of each part of the mark is superimposed display;” the mark of the lesion is read as the lesion label being displayed).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
DE 112017002932T5 discloses methods of forming color images in endoscopic images and developing a lesion index 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956. The examiner can normally be reached Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                        

/SAMAH A BEG/Primary Examiner, Art Unit 2668